DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the treatment being performed with a device that generates the oscillating magnetic field located at a distance of more than 50 cm from the body part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 23, 25, 37, and 39 are objected to because of the following informalities: 
In claim 23, lines 1-2, “1 000 kHZ” should be –1000 kHz--. 
In claim 25, line 2, “5.105 Hz” should be –5 * 105 Hz--.
In claim 37, line 1, “21,wherein” should be –21, wherein--.
In claim 39, line 2, “as high 1 MHz” should be –as high as 1 MHz--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device generating the oscillating magnetic field” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Based on Applicant’s specification, the device generating the oscillating magnetic field appear to be coils (pages 54 and 60-73).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 32, 33, 34, and 38 recite the term “and/or” which makes the claim unclear. Based on the phrasing of the claim, it appears that low frequency is defined by both the high and medium frequencies. Usage of the “and/or” makes the low frequency limitations unclear because the and/or limitation makes the medium frequency optional. Without the medium frequency, the limitations that define the low frequency is not clear.
Claim 21 recites “a method of therapeutic treatment, prophylactic treatment, or diagnosis of an individual…”. However, the claim does not state how the treatment or diagnosis is occurring. This makes the claim unclear as the claim appears to be missing steps because it cannot be determined how administering nanoparticles and exposing them to a magnetic field results in the claimed diagnosis or treatment.
Claim 21 recites “magnetic nanoparticles” in line 3. It is not clear if this is a new instance or refers to the “magnetic particles” mentioned in line 2 of the claim.  
Claims 22-38 inherit the deficiencies of claim 21 and are likewise rejected.
Claim 27 recites the limitation “leads to” in line 1. It is not clear what this limitation is meant to encompass. 
Claim 27 recites the limitation “the magnetic nanoparticle” in line 2. It is not clear which particle is being referred to as there is more than one magnetic nanoparticles recited in the preceding claims. 
Claim 29 recites that the low frequency “includes at least one cycle comprising a heating step and cooling step.” This is unclear as it cannot be determined how a frequency includes a heating and cooling step.
Claim 29 recites the limitation “a heating step” and a “cooling step” in line 2. No step limitations have been defined so it is not clear what step limitations encompass the heating and cooling step.
Claim 32 recites the limitation "the medium and/or low frequency of oscillation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Deleting “of oscillation” will resolve the issue.
Claim 32 recites the limitation "the ratio" and “the maximum and average magnetic field amplitudes” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation "the medium and/or low frequency of oscillation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Deleting “of oscillation” will resolve the issue.
Claim 33 recites “nanoparticle” in line 2. It is not clear if this is a new instance or refers to the same nanoparticles in claim 21.
Claim 34 recites the limitation "the medium and/or low frequency of oscillation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Deleting “of oscillation” will resolve the issue.
Claim 34 recites the limitation "the release of a compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim
 Claim 35 is unclear because it states that the magnetic field comprises cycles with heating and cooling steps. It is not clear how the magnetic field can contain steps. Note the amending the claim from “in which the magnetic field comprises cycles” to –in which the step of exposing the body the part to the magnetic field oscillating at a high frequency and at a medium and/or low frequency comprises cycling--. 
Claim 35 recites the limitation “a heating step” and a “cooling step” in line 2. No step limitations have been defined so it is not clear what step limitations encompass the heating and cooling step.
Claim 35 recites the limitation "the maximum and minimum temperatures" in line 2, “the magnetic field modulating the temperature” in line 4, “the maximum temperature during the heating step” in lines 4-5, “the minimum temperature during the cooling step” in line 6, and “the heating and cooling times” in lines 6-7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 35 recites the limitation “the temperature” in line 4. It is not clear what temperature is being referenced as there is more than one temperature mentioned in the claim.
Claim 35 recites the limitation “optionally” in lines 6 and 8. Usage of the term “optionally” renders the claim unclear as it cannot be determined if the optional step is required or not to meet the limitations of the claim.
Claim 35 recite the limitation “these two temperatures” in line 7. It is not clear which “these” two temperatures are being referenced.  
Claim 37 recites the limitation "the method of hyperthermia therapeutic treatment" in lines 1-2 and “the prevention or treatment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the technical feature that allows for the oscillating magnetic field to reach a body part for hyperthermia treatment at a distance of more than 50 cm from the generator.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0090732 (Ivkov et al., hereinafter Ivkov) in view of US 2011/0212163 (Hoare et al., hereinafter Hoare).
In regards to claim 21, Ivkov discloses therapy via targeted delivery of nanoscale particles (title and abstract). Of note is figure 2 (paragraphs 61-63) which discloses bioprobes (210) that are nanoparticle size (paragraph 41) that are in the patient, which requires the administration of the probes to an individual in need of therapy. Ivkov shows in paragraphs 60-66 and figures 1 and 2 that the body is exposed to a magnetic field that oscillates. However, Ivkov does not explicitly state that the magnetic field oscillates at a high frequency and a frequency lower than the high frequency and that the high frequency is 1 MHz at the most. 
In a related area Hoare describes the use of magnetic heating for drug delivery applications (title and abstract). Of note are paragraphs 40- 51 which describes particles with different characteristics that are triggered based on different magnetic field frequencies.  Paragraph 40 discloses oscillation frequencies below 1 MHz which is within the claimed range. Paragraphs 50-51 state that more than one heat sensitive material can be used and the materials are activated with different oscillation frequencies and are thus have a controlled release. Note that claim 40 discloses various range frequencies that can be used to trigger the nanoparticles with several ranges (at least 1 kHz (low frequency), at least 10 kHz (medium frequency), at least 100 kHz (high frequency 1), at least 1 MHz (high frequency 2)) which would meet the high, medium, and low frequencies specified by the claim. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Ivkov to use multiple oscillation frequencies as taught by Hoare in order to control the release of drug delivery.
 In regards to claim 23, Ivkov and Hoare disclose the limitations of claim 21. In addition, making the high frequency at least 100 kHz or 1MHz as noted by Hoare would meet the limitations of the claim.
In regards to claim 24, Ivkov and Hoare disclose the limitations of claim 23. In addition, the claim as written reads as an intended result of an actively recited process step. A wherein clause is not given weight when in merely expresses the intended result of a process step actively recited.
In regards to claim 25, Ivkov and Hoare disclose the limitations of claim 21. In addition, making the medium frequency at least 10 kHz as noted by Hoare would meet the limitations of the claim because it is between 10-5 and 5*105 Hz.
In regards to claims 26 and 27, Ivkov and Hoare disclose the limitations of claim 21. In addition, the claims as written read as an intended result of an actively recited process step. A wherein clause is not given weight when in merely expresses the intended result of a process step actively recited.
In regards to claim 28, Ivkov and Hoare disclose the limitations of claim 21. In addition, making the medium frequency at least 1 kHz as noted by Hoare would meet the limitations of the claim because it is between 10-9 and 5*105 Hz.
In regards to claim 29, Ivkov and Hoare discloses the limitations of claim 28. In addition, due to the 112 issues of the claim, Ivkov and Hoare can be considered as having low frequency that includes a cycle comprising a heating and cooling step. 
In regards to claim 30-34 and 37, Ivkov and Hoare disclose the limitations of claims 21 and 29. In addition, the claims as written read as an intended result of an actively recited process step. A wherein clause is not given weight when in merely expresses the intended result of a process step actively recited.

In regards to claim 39, Ivkov discloses therapy via targeted delivery of nanoscale particles (title and abstract). Of note is figure 2 (paragraphs 61-63) which discloses bioprobes (210) that are nanoparticle size (paragraph 41) that are in the patient, which requires the administration of the probes to an individual in need of therapy. Ivkov shows in paragraphs 60-66 and figures 1 and 2 that the body is exposed to magnetic field that oscillates that is a generated by a magnetic field generator (101 and 102). However, Ivkov does not explicitly state that the magnetic field oscillates at a high frequency and a frequency lower than the high frequency and that the high frequency is 1 MHz at the most. 
In a related area Hoare describes the use of magnetic heating for drug delivery applications (title and abstract). Of note are paragraphs 40- 51 which describes particles with different characteristics that are triggered based on different magnetic field frequencies.  Paragraph 40 discloses oscillation frequencies below 1 MHz which is within the claimed range. Paragraphs 50-51 state that more than one heat sensitive material can be used and the materials are activated with different oscillation frequencies and are thus have a controlled release. Note that claim 40 discloses various range frequencies that can be used to trigger the nanoparticles with several ranges (at least 1 kHz (low frequency), at least 10 kHz (medium frequency), at least 100 kHz (high frequency 1), at least 1 MHz (high frequency 2)) which would meet the high, medium, and low frequencies specified by the claim. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Ivkov to use multiple oscillation frequencies as taught by Hoare in order to control the release of drug delivery.
While Ivkov and Hoare states the 1 MHz upper limit, Ivkov and Hoare do not disclose a lower limit of 10-9 Hz. Ivkov discloses the lower range of 0 Hz which is the “off” part in a duty cycle (paragraph 54). This would makes the claimed range overlap with the prior art (art range 0 -1 MHz : claimed range 10-9 Hz – 1 MHz) and thus makes the claimed range obvious in view of the prior art because of predictable art and that the ranges are so mathematically close that the difference in the claimed ranges was virtually negligible absent any showing of unexpected results or criticality (MPEP 2144.05). 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0211939 (Gleich).
In regards to claim 9, Gleich discloses an arrangement for influencing magnetic particles (title and abstract). Of note is figure 1 and paragraphs 26, 35-38, and 44 which discloses MRI coils that generate magnetic fields of up to approximately 1 MHz can be generated (paragraph 44). 
While the lower bound of 10-9 Hz is not disclosed, the oscillation frequency is turned to zero when the machine is turned off. This would makes the claimed range overlap with the prior art (art range 0 -approximately 1 MHz: claimed range 10-9 Hz – 1 MHz) and thus makes the claimed range obvious in view of the prior art because of predictable art and that the ranges are so mathematically close that the difference in the claimed ranges was virtually negligible absent any showing of unexpected results or criticality (MPEP 2144.05). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0090732 (Ivkov et al.)  in view of US 2011/0212163 (Hoare et al.) as applied to claim 21 above, and further in view of US 2015/0064103 (Guardia Giros et al., hereinafter Guardia Giros).
In regards to claim 22, Ivkov and Hoare disclose the limitations of claim 21 but do not state that the magnetic nanoparticles have a specific absorption rate higher than 1W/g. In a related area Guardia Giros discloses the making of ferrite nanocrystals. Of note are figure 17 paragraphs 40 which shows SAR values of different particle sizes and all have SARs over 1 W/g and paragraph 84 which states that nanocrystals with high SAR values make them useful as heat mediators for biomedical applications, contrast agents for MRI, and as agents for drug delivery systems. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claims invention to modify the method of Ivkov and Hoare to have magnetic nanoparticles have specific absorption rates that are higher that 1 W/g s taught by Guardia Giros in order to make the particles useful as heat mediators for biomedical applications, contrast agents for MRI, and as agents for drug delivery systems

Allowable Subject Matter
Claims 35, 36, 38, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 35, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of cycling heating and cooling steps, wherein: i) the maximum and minimum temperatures to be reached during the heating and cooling steps, respectively, are determined, ii) at least one parameter of the magnetic field modulating the temperature is set at a first value to reach the maximum temperature during the heating step and then the at least one parameter is set at a second value to reach the minimum temperature during the cooling step.
Claim 36 is dependent on allowable matter from claim 35 and would be allowable once the 112 rejections are overcome.
In regards to claim 38, the prior art of record does not teach of suggest a method, as claimed by Applicant, where coils that generate the oscillating magnetic field from location that is more than 50 cm from the body part.
In regards to claim 40, the prior art of record does not teach of suggest a generator, as claimed by Applicant, that generates the oscillating magnetic field from location that is more than 50 cm from the body part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791